Response by Judge DuRelie to petition for rehearing:
By petition for rehearing- counsel for appellants vigorously attack the statement of the opinion that it is the doctrine of estoppel which prevents a tenant disputing- his landlord’s title, and attempt to base their claim that the testimony should have been- excluded upon the theory that the relationship of landlord and tenant “is a status fixed by the taw. This condition or status can not be altered, changed, *323or be other than the law fixes it, — just like the status of 'husband and wife. In no ease would the husband be permitted to deny the relationship to his wife when he admitted the facts showing him to have been legally married. No state' of case' could arise where a person who had legally ¡end duly executed a deed would be permitted to deny he convoyed the hind embraced therein. The reason of this is not estoppel.” As to this it may be said that one of the questions in this case was ¡is to the existence' of the relationship of landlord and tenant between the appellants and ■certain persons who were living on tracts of land within tin' boundary claimed by appellants, but the title to which was not in controversy here. Cardwell, one of the appellants, who obtained the execution of the leases, himself testified that all the lessees claimed the land on which they were living as their own, until after he took the leases, and none of them, except one, had ever paid any rent. Watts, another witness for appellants, testifies that the so-called lessees claimed the land as their own. Delaney Deaton, another witness for appellants, on cross-examination testified to the same effect. Several of the witnesses testified that, being unable to read, they signed the leases without understanding what they were, and without understanding that the signing would have effect to depirive them of any rights in the land. These facts they could have proved in suits by the supposed landlord upon the leases-for the rent. No man is estopped by his signature to show that it was obtained by fraud. It is unnecessary to discuss this view of the question. That the general rule, which, in the language of Lord Denman, “precludes the tenant from disputing the title of his landlord,”1 grows out. of the doctrine of estoppel, is shown by the very authorities which counsel cite. In Jones on Evidence (section 286), it is *324said: "Tlie estoppel arises not only against the tenant, but- against all holding under him, or in privity with him, and in favor of all persons claiming under the lessor.” So, in Wharton on Evidence (section 1149), the rule referred io is discussed as an estoppel. In each of the adjudged cases cited in the petition the question was .as to the admissibility of declarations made by tenants in possession of the land- in disputa’ as to the title under which they held. The ■cases cited are: Ingram v. Little, 58 Am. Dec., 549; Stacy v. Bostwick, 48 Vt., 192; Warren v. Frederichs, 76 Tex., 651, 13 S. W., 643; Mooring v. McBride, 62 Tex., 311; Sheaffer v. Eakman, 56 Pa., 152. We have not time to go. into a discussion of the law relating toi the admissibility of declarations, nor to consider the reasons which in these cases were held sufficient- to render the various declarations admissible or inadmissible. For example, in the Georgia case, in 58 Am. Dec., 549, the declarations of a tenant alone time that he had no title, and at a later date that he held as tenant under the defendant in error, were both held admissible; and this was all that this case decided on the subject of admission. In the case at bar tbe lands held by the various persons who were shown to have claimed them in their own right were not in controversy at all. Admittedly, and by appellants’ own evidence, they claimed 'these lands in their own right until the date of the leases. Clearly, evidence of their possession and claim of right up to that date was admissible as a circumstance showing appellants were not in possession of the whole body of land, which included the land in controversy. The appellants, obtained leases from these people, and this fact was admissible as tending to support their claim. There is no question here of the right of a tenant to dispute his landlord’s title, to obtain title by adverse possession against his landlord, *325or as to the admissibility of declarations by the tenant to deprive his landlord of title to land the possession-of which ■he obtained as tenant. It is simply a question whether appellee should be precluded from, showing the actual facts relevant to the controversy in which he is engaged because 'of the signing of certain papers in relation to land which is not in controversy in this suit. We do not think the rule •as to declarations by tenants can be thus applied, and we are cited to no authority which so holds.
The petition is overruled.